 Case: 1:21-cv-00991-JG Doc #: 11-2 Filed: 07/26/21 1 of 1. PageID #: 82


                                                ATTACHMENT 2



Rule 30.1 Conduct at Depositions

        (a) Witnesses, parties, and counsel must conduct themselves at depositions in a
temperate, dignified, and responsible manner.

          (b) The following guidelines for the taking of depositions emphasize the
expectations of the Court as to certain issues; they are intended to supplement Fed. R.
Civ. P. 26 and 30.

                    (1) Scheduling. Counsel are expected to make a timely and good faith
         effort to confer and agree to schedules for the taking of depositions. Unless
         counsel otherwise agree, depositions must be conducted during normal business
         hours. Except where good cause exists, no Notice of Deposition or Subpoena can
         issue prior to a scheduling conference with opposing counsel. Counsel for the
         deponent must not cancel a deposition without stipulation of the examining
         counsel or order of the Court.

                    (2) Decorum. Opposing counsel and the deponent must be treated with
         civility and respect. Ordinarily the deponent must be permitted to complete an
         answer without interruption by counsel.

                   (3) Objections. Objections must be limited to (a) those that would be
         waived if not made pursuant to Fed. R. Civ. P. 32(d)(3) and (b) those necessary to
         assert a privilege, enforce a limitation on evidence directed by the Court or
         present a motion under Fed. R. Civ. P. 30(d)(3). No other objections can be
         raised during the course of the deposition. In the event privilege is claimed,
         examining counsel may make appropriate inquiry about the basis for asserting the
         privilege.

                   (4) Speaking Objections. Speaking objections that refer to the facts of the
         case or suggest an answer to the deponent are improper and must not be made in
         the presence of the deponent.

                   (5) Witness Preparation. Preparation of the deponent must be completed
         prior to the taking of the deposition. While a question is pending, counsel for the
         deponent and the deponent must not confer, except for the purpose of deciding
         whether to assert a privilege.

                  (6) Documents. Examining counsel must provide counsel for the
         deponent with copies of all documents shown to the deponent during the
         deposition.

                  (7) Disputes. Counsel must comply with Local Rule 37.1 as to any
         disputes arising in connection with the taking of a deposition.


                                                       Last revised 9/23/02. See Historical Notes for full revision history.




                                                            -11-
